ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_02_EN.txt. 46

JOINT DECLARATION OF JUDGES BEDJAOUI, RANJEVA
AND KOROMA

[Translation]

We are amongst those who fully endorse both the reasons and the
operative part of the present Judgment.

To characterize as not exclusively preliminary the United Kingdom
objection that the Security Council resolutions rendered the Libyan
claims without object, and to postpone consideration of it to the merits
stage, mean in our view that it is not sufficient to invoke the provisions of
Chapter VII of the Charter so as to bring to an end ipso facto and with
immediate effect all judicial argument on the Security Council’s deci-
sions. The Court will have to decide that point when it reaches the merits
of the case.

(Signed) Mohammed BeEpJAout.
(Signed) Raymond RANJEVA.
(Signed) Abdul G. Koroma.

41
